Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7- is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of WO 03061346 to Imamura and further in view of WO 9948339 to Seki et al. (Seki).
Regarding Claims 1 and 24, Lee teaches a pixel defining structure comprising: 
a first pixel defining portion 120 right on a base substrate 100, the first pixel defining portion having a pixel opening; 
a bump pattern 150a on the base substrate and located in the pixel opening, a gap being formed between the bump pattern and the first pixel defining portion (see Fig. 6); wherein the bump pattern comprises a plurality of bumps spaced apart from one another, and a distance between adjacent bumps gradually increases along a direction from a center of the bump pattern to an edge of the bump pattern (see Fig. 6), and
a thickness of each of the bumps is less than a thickness of the first pixel defining portion (see Fig. 6).
Regarding the limitation directed toward the bumps, a review of the specification does not reveal any particular benefit, reason or unexpected result arising from the trapezoidal (relevant to Claim 24) cross section of the bumps (the orthographic projection language of Claim 1 describes a trapezoid in cross section), and therefore is merely a change in shape with respect to Lee (MPEP 2144.04(IV)(B)).
Lee does not explicitly teach the bilayer bank. However, in analogous art, Imamura teaches a first lyophilic bank layer 112A and a second lyophobic bank layer 112B.  It would have been obvious to the person of ordinary skill at the time of filing to modify Lee with the teaching of Imamura in order to enhance coating of the active material, as taught by Imamura throughout.
Lee and Imamura do not explicitly teach that the bumps should be lyophilic. However, it would further be obvious to make the bumps of Lee lyophilic, since Seki teaches the entire bottom surface of the pixel should be lyophilic and the bumps are a part of the bottom surface of the pixel.  Furthermore, Lee teaches the bumps 150a should be hydrophilic, for the same purpose that Seki and Imamura teach lyophilic. The person of ordinary skill can having the benefit of all three references can readily understand that the surface should have an affinity for the active material, and can decide weather hydro or lyophilic is the best option for a given application.

Regarding Claim 2, Lee, Imamura and Seki teach the pixel defining structure according to claim 1, wherein the bump pattern is mirror-symmetrical with respect to a center line of the pixel opening (see Fig. 6).

Regarding Claim 5, Lee, Imamura and Seki teach the pixel defining structure according to claim 1, but do not explicitly teach that the first pixel defining portion has a thickness of about 1.0 u to about 2.0 u.  However, mere changes in size with respect to the prior art are not patentable (MPEP 2144.04(IV)(A)).  Nothing on the record indicates the claimed sizes would cause the claimed invention to operate any differently than Imamura.

Regarding Claim 7, Lee, Imamura and Seki teach the pixel defining structure according to claim 1, wherein an orthographic projection of a surface of the first pixel defining portion away from the base substrate on the base substrate is within an orthographic projection of a surface of the first pixel defining portion adjacent to the base substrate on the base substrate (see Fig 6).

Regarding Claim 8, Lee, Imamura and Seki teach the pixel defining structure according to claim 2, wherein an orthographic projection of a surface of the first pixel defining portion away from the base substrate on the base substrate is within an orthographic projection of a surface of the first pixel defining portion adjacent to the base substrate on the base substrate (see Fig 6).

Regarding claims 10, 11, 13 and 14, see Fig. 3 of Inamura.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Imamura and Seki in view of U.S. Pat. Pub. No. 20110300289 to Suzuki.
Regarding Claim 6, Lee, Imamura and Seki teach the pixel defining structure according to claim 1, but do not explicitly teach that the first pixel defining portion and the bump pattern are made of a lyophilic material, and the second pixel defining portion is made of a lyophobic material.
However, in analogous art, Suzuki teaches that the bank layer should be made of a lyophilic material [0092].  It would have been obvious to the person of ordinary skill at the time of filing to modify Lee with the teaching of Suzuki for more controlled deposition of the organic material, as taught by Suzuki in the quoted section.  Lee is silent regarding the material of the bumps 150a.  The person of ordinary skill would further be motivated to at least try to use the same material for the bumps in order to achieve the same effect.



	Regarding Claim 21, Lee, Imamura and Seki teach the pixel defining structure according to claim 1, wherein a distance between adjacent bumps gradually increases along a direction from a center of the bump pattern to an edge of the bump pattern (see Fig. 6 of Lee).

	Regarding Claims 22 and 23, Lee, Imamura and Seki teach the pixel defining structure according to claim 1, but do not explicitly teach that the bumps is less than a thickness of the first pixel defining portion, wherein each of the bumps has a thickness of about 0.5 um to about 1.0 um.
	However, the height of the bumps will directly affect the surface tension of the material poured therein, making it a result effective variable. Optimization of a result effective variable is within the purview of the person of ordinary skill (MPEP 2144.05(II)(B)).












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812